 In the Matter of MARSHALL AND BRUCE Co1IPANYandNASHVILLEBINDERYWORKERS UNION #83, INTERNATIONALBROTHERHOOD OFBOOKBINDERS, AFLCase No. 10-C-17'92.-Decided October241, 79.16Mr. Clifford L. Hardy,for the Board.Mr. Willianta Walter,of Nashville,Tenn., for the respondend.Dlr.W. F. Barber,of Atlanta,Ga., andDlr.L. F. Goodrich,of Nash-ville, Tenn.,for the Union.DECISIONANDORDEROn January29, 1947, theTrial Examiner issued his IntermediateReportit theabove-entitled proceeding, finding thatthe respondenthad engagedillandwas engaging in certain unfair labor practices andrecommendingthat itcease and desist therefrom and take certain af-nrniative action,as set forth in the copy of the Intermediate Reportattachedhereto.rThereafter,the respondent filed exceptions to theIntermediate Report and a supporting brief.Oral argument beforethe Board in Washington,D. C., wasnot requested and none washeld.On August22, 1947, the effective date of the Labor ManagementRelations Act, the present case, aswell as numerous other unfair laborpractice proceedings,was pending but not yetdecided bythe Board.We are thusconfrontedwith a question of fundamental importance,whichwe shall considersua sponte,as to the effect,if any, of theamendatory legislation on the Board'spower to adjudicate unfairlabor practice controversies which arose prior thereto.In our opinion,this question is authoritativelyansweredin the general savings statuteenacted byCongressin 1871,whichsets forth "Rules for the Construc-tion"of amendatory and repealing legislation.2This statuteprovidesas follows:Iin Section Ill A2. page 3 of the Intermediate Report, the Trial Examrnm stated thaton Jui, :S 1045, the Boaul issued its "Consent Determination of Representatives "Therecord discloses, and we find, that the (late of issuance is Julv 5, 1044"Act of Febllrary 25, 1871, 16 Stat 431This statute changed the then existing federalcommon la', into that the repeal of a prior statute had the effect of extmgur'iung allhahIlitles thereunderSee United States v Tyven,11wall 88, 0575N.L R B,No.1390 MARSHALL AND BRUCE COMPANY91The repeal of any statute shall not have the effect to releaseor extinguish any penalty, forfeiture or liability incurred undersuch statute, unless the repealing act shall so expressly provide,and such statute shall be treated as still remaining in force for thepurpose of sustaining any proper action or prosecution for the en-forcement of such penalty, forfeiture or liability.'The general savings statute is now Section 29 of Title I of the UnitedStates Code, it title promulgating rules applicable to all federal stat-utes, and is therefore generally applicable to the legislation here underconsideration.The term "liability" as used in the general savings statute has beenbroadly construed by the courts to comprehend all obligations arisingout of any breach of it statutory duty.'The obligations of employersarising out of violations of the National Labor Relations Act areclearly "liabilities" within the meaning of the general savings statute,as it has been consistently interpreted.Under that statute such l1a-bilities continue to have binding effect, notwithstanding the passage ofthe amencinient, unless Congress manifested therein an intention toextinguish such liability.5But clearly Congress made no provisionin the amendment for absolving employers of liability for unfair laborpractices committed prior to such amendment. Indeed, the legisla-tive history indicates a contrary intent, for Congress expressly con-sidered and rejected a proposal which would have had the effect ofprohibiting entry by the Board or enforcement by the courts of any3On March 22, 1944, Congress amended this statute to add the following sentence (c123, 58 Stat 118) "The expiration of a teinporaiv statute shall not have the effect torelease or extinguish ani penalty, forfeiture, or liability incurred under Such statute,unless the temporary statute shall so expressly provide, and such statute shall be treatedas still remaining in force foi the purpose of sustaining any proper action or piasectitionfoi the enforcement of such penalty forfeiture or liability "aThe terns has been inteipneted to include "habihty to be imprisoned" arising out of aviolation of a cruninal statute(United States v Reisinger,128 U S 398, 403) .liabilityto pay inheritance taxes resulting fioni the death of the testator prior to repeal of thetax law(Hertz',lVoodwan, 218 U S 205. 218) , liability attei repeal of the EighteenthAmendment to pay tax on alcohol diverted to beverage purposes imposed in the RevenueAct of 1926(United States v U S Industrial 411,ohol Co,8 F Supp 179 (1) C Did ))'liability' of a cieditor who had ieceived property fioni his debtor under ciicunistancesconstituting an unlawful preference under the Bankruptcy Act, to refund it to the Assigneeof the debtor in bankruptcy('l'inker vVan Dyke,Fed Cast, No 14058 (C C 'Mich 1876))and ' Lability" to forfeiture of imported goods knowingly entered by means of a falseinvoice(United States v Foun Cases of Lastings,Fed Case No 1545 (D C N Y 1879).See also Wan en vGarbei,Fed Case No 17, 196 (C C A Va 1877).Bradbury v Galloway,Fed Case No 1. 764 (1) C Calit 1877) ,DeFour v United States,260 Fed 596, 599(C C A 9), certioiari denied 253 U S 487, Goubina, vUnited States,261 Fed 5 (C C A!1) , Lang v United State,,,133 Fed 201 (C CA 7) , United States v lcnupnack,982. 989 (1) C N J ) ,United States v etueihach,68 F Supp 776-778-780 (D C CalifPeters y Felber,152 P (2d) 42, 66 Calif App (2d) 1011, 1012, 1013"SeeGreat Norther it RgCoyUnited States,208 U S 452, 465United States v Chicago,StP , 1[ (C 0Rg Co ,151 F 84 , 93-94, affirmed, 162 F 835, certiorari denied, 212U S 579,Lang v United States,133 F 201, 206-207 (C CA 7) , Ex parte Lamar,27411'160 172 (C C A 2), affirmed per curiani 260 U S 711,jIlaceo vUnited States.46 F.(2d) 788. 789 (C C A 5). 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder based on prior unfair labor practices unless the conduct involvedcontinued to be an unfair labor practice under the amending statute.',To this extent therefore, the new law does not operate retroactively.In view of the foregoing, we are of the opinion that the generalsavings statute must be held to preserve "all liabilities" arising underthe National Labor Relations Act prior to amendment.Accordingly,the Board unanimously concludes and finds as a matter of law that theenactment of the recent amendments does not impair our power toadjudicate the present case, or any other case which may have arisenprior to such amendments, and to issue an appropriate order therein.The separate question of what constitutes an appropriate order on thesefacts will be considered in the section entitled "The Remedy."The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following additionsand modifications:1.We agree with the Trial Examiner and find that on and afterMay 5, 1945, the respondent refused to bargain collectively with theUnion as the execlusive representative of certain of the respondent'semployees, in violation of Section 8 (5) and 8 (1) of the NationalLabor Relations Act prior to the recent amendment thereof.7We baseour decision on the failure of the respondent to reply to the Union'sletter of May 4, 1945, requesting that it set a date for negotiationsrelating to the Union's proposed changes in the counterproposal sub-mitted by the respondent.8The respondent's 'grant of a unilateralwage increase without consulting the Union is, in our opinion, in-dicative of the respondent's lack of good faith in its dealing with theUnion and might under other circumstances be considered as support-ing the finding of a ref usal to bargain within the meaning of Section8 (5) of the Act.', But we do not, contrary to the Trial Examiner,base our present finding of a refusal to bargain upon this factor, inas-much as the issue was not fully litigated and the record does notestablish that the respondent's grant of a unilateral wage increase6See Section 102 (c)of the H R. 3020,80th Congress 1st Sess ;ConfReport p 61,HouseReport No510, 80th Congress 1st Session° See The LaborManagementRelationsAct, 1947.amendingthe NationalLaboi RelationsAct.8SeeMatter of West Side Cooperative CreameryAssociation,69 N L R.B 546, 555 ,Matter of Republican Publishing Company,et at,73 N L.R B 10859SeeMatter of Benson Produce Company,71 NL R B888,Matter of SouthShonePacking Corporation,73 N. L. R B 1116 ;Matter of Craddock-Terry Shoe Corporation,73 N. L.R B. 1339. MARSHALL AND BRUCE COMPANY93occurred on or after May 5, 1945, within the allegations of the com-plaint 102.The respondent contends in its exceptions and brief that theUnion no longer represents a majority of the employees within theestablished unit and that the respondent is, therefore, under no obli-gation to bargain with the Union.At the conference between theparties in July of 1945, the respondent first claimed that the Union hadlost its majority status.There is, however, no contention that theUnion ceased to represent a majority of the employees in the unitat any specific time during the year following the Union's certification.Nor is there anything in the record to indicate that on or about May5, 1945, the Union was no longer the majority representative of therespondent's bindery employees.Under the circumstances, we findthat on the occasion of the respondent's failure to reply to the Union'sletter of May 4, 1945, the Union represented a majority of the em-ployees within the appropriate unit.The allegation, if true, that theUnion at present no longer represents a majority of such employeesis immaterial, inasmuch as any subsequent loss in membership is to beattributed to the respondent's refusal to bargain as hereinabove setforth h1In any event, for reasons set forth in the supplemental deci-sion inMatter of Karp Metal Products Co.In1c.,12we are of the opinionthat it will effectuate the policies of the Act to require the respondentto bargain collectively with the Union.133.The general appropriateness of the bargaining unit herein wasdetermined in the Board's previous decision.No issue with respectto such unit has been raised in this proceeding.We note, however,that the unit includes two supervisory employees who should be ex-cluded as no longer being "employees" within the meaning of theAct as amended.Accordingly, we shall amend the unit by eliminatingtherefrom the foreman and forelady presently included therein.1°Our decisionin thisrespect is not to be considered as inconsistent with the principle,frequently recognized but inapplicable to the present circumstances, that a variance betweenthe allegations of a complaint and the findings based thereon is muuatei ial where theissues have been fully litigatedSee N LR. B v Mackay RadioiCTelegraph Co.,304U S 333N L R B v Express PublishingCo , 312 U S 426ii SeeInternationalAssociation of Machinists v N L R. B.,311 U S 72, 82;N L R B v.Bradfoi it Dyeing Association,310 U S 318 ; N LR. B. v Bit) he Machine Tool Co ,133F (2d) 618, 621 (C. C. A. 6),Matter of Craddock-Terry Shoe Corporation, 73 NL. R B.13391= 51 N L R B 621 ; see alsoFrank Bros Co v N LR B , 321 U S 702,N L R B v.I'Lorillard Company,314 U S 512 ;Matter of WilsonitCo., Inc ,67 N L. It B. 662 ;Matter of Jones iC Laughlin Steel Corporation, 72 NL. R B 975.13The contention of the respondent that the Union may have lost its majority statusdue to the turn-over of employees within the unit, is rejected in the absence of anyevidencethat the maloiity status of the Union has been affected by such turn-over and because weassume that the majority status of a union which has been certified as bargaining repre-sentative continues for a reasonable time after certificationSeeMatter of Mines Equip-went Company,62 N L R B 1460 See alsoN. L R B v Swift and Company,162 F. (2d)575 (C C A 3), cert den. October 20, 1947,and casescited therein. 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe find that all employees of the respondent's bindery department,excluding printers, janitors, shipping -room employees, and super-visors,' constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act.Inasmuch as neither the unit for which the Union was certified andon the basis of which the respondent refused to bargain, nor itsmajority status as established by the election, will be substantiallyaltered by the additional exclusions hereinabove referred to, we findthat such exclusions do not affect our finding, as previously indicatedabove, that the respondent in refusing to bargain collectively withthe Union violated Section 8 (5) and 8 (1) of the Act-'The RemedyThe Trial Examiner recommended that, among other measures de-signed to effectuate the policies of the Act, the respondent cease anddesist (1) from taking unilateral action with respect to rates of pad,,wages, hours or other conditions of employment which are the subjectof collective bargaining between the Union and the respondent; and(2) in any other manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National Labor RelationsAct.We note that the respondent has not been found guilty of anyspecific violation other than a refusal to bargain within themeaningof Section 8 (5) of the Act. There is, moreover, nothing in thepresent record to indicate that the respondent will, in the future,engage in other types of violation of the Act.Under the circtun-stances,we believe that the broad form of cease and desist orderrecommended by the Trial Examiner is not warranted by the factsof the presentcase 1,We shall, therefore, limit such order to thesubjectmatter of the unfair labor practice found in the instantproceeding.TileTrial Examiner further recommended, in accordance withestablished Board policy, that the Board order the respondent, uponrequest, to bargain collectively with the Union as the exclusive repre-sentative of the employees in the appropriate unit. In view of therecent amendment to the Act that precludes the Board from certifying14Excluded as supervisory employees are employees in the classifications of foremanand forelady,respectively10 SeeMatter of Potomac Electric Power Company,73 N. L. R. B. 1291.10 SeeN LR B v.Express PublishingCo , 312 U. S. 426. MARSHALL AND BRUCE COMPANY95as bargaining representative any labor organization which, like theUnion herein, has not complied with the provisions of Section 9 (f),(g), and (h) of the amended Act, a question presents itself as to thepropriety of issuing such an unqualified order in this case.There are two separate issues.The first, on which we are unani-mous, relates to the Board's power to afford any remedy to a non-complying union in an unfair labor practice case in which complaintissued before the effective date of the new Act.More particularly itrelates to the existence of such power in cases arising under Section 8(5) (refusal to bargain).This particular complaint issued in 1946,long before the passage of the Labor Management Relations Act. Sec-tion 9 (f) and (h) provide that "no complaintshallbe issued" andSection 9 (g) provides that "no complaintshallissue," in the eventof noncompliance.The use of the term "shall" in such a context hasbeen held to indicate legislative intent that an Act apply only to ac-tions takenafterthe effective date of the Act and not to affect actionstaken prior thereto .14Weunanimouslyconclude that, in view of theprospective language of the ainendinent and the recognized rule ofconstruction with respect to statutory changes in matters of pro-cedure,78 the current failure of the Union to comply with Section 9(f), (g), and (h) does not impair the Board'spowerto issue theusual remedial order requiring that the respondent unconditionallybargain upon request with the Union.Nor would it limit our powerto issue our usual remedial orders for violations of Section 8 (1), (2),(3), or (4) of the old statute if such were here involved.On the second issue, which relates only to theexerciseof the Board'spower in refusal to bargain cases, we are not unanimous.A majorityof the Board believes that to direct the respondent to bargain withthe Union and thus, in effect, to place the Union in the position ofa newly certified bargaining representative, would not effectuate thepolicies of the Act, unless and until it qualifies for certification underSection 9 (f), (g), and (h) within a reasonable time.Although thepresent proceeding does not involve the actual certification of a bar-17Richaril v Nat'l City Baal.6 F Supp 156 (S D N Y7) , Ex Paito Dloel,292 F.-423, 428The impact of these Sections on iepresentatcon cases is quite differentThesewe aie precludedfrom makingany "investigation" in the event of non-compliance, regardless of the stage which a case had reached by August 22, 194718A statutory amendment affecting a procedural step is deemed inapplicable to pendingcases where otherwise "the effect is to reach backward and nullify by relations the thingsalready doneThere can be no presumption, for illustration, that it statute regulating thefoun of pleadings or decisions is intended to invalidate pleadings already served or deci-sions already filed."SeeBerkoastz v 9.rbibcCHouberg, Inc,230 N. Y 261. This doctrinewas embodied in Rule 86 of the Federal Rules of Civil Procedure which has been construedby the Federal Courts as requiring that all procedural steps taken prior to the effectivedate of the new Rules be tested under the old rules in effect at the tune such steps weretakenSeeHawkinson v Cornell,26 F Supp 150 (E D Pa 1938) ;Dolcater V Mann-facturei's TrustCo . 25 F. (2d) 637 (N D N Y),Sprague vT,coner National Bank,307U S 161 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining representative, an order requiring an employer to bargain col-lectively with a labor organization is often tantamount in practiceto a certification of the latter as bargaining representative. It lookstoward a future relationship. It seems to the majority that, grantingthe existence of the power to treat'all pending 1° cases under the oldSection 8 alike, strong reasons exist for dealing differently with thosewhich involved violations of Section 8 (5). The remedy to be appliedin various situations lies within the discretion of the Board, the ob-jective being "to effectuate the policies of the Act." (Section 10 (c).)Such discretion should be exercised reasonably and with restraint, theeffectuation of the basic Congressional policy being its principal pur-pose.20We are convinced that Section 9 (f), (g), and (h) not onlyprovide procedural limitations upon the Board's power to act withrespect to cases arising after the effective date of the amendment,but also embody a public policy denying utilization of the Board'sprocesses directly to aid the bargaining position of a labor organiza-tion which has failed to comply with the foregoing Sections.We can-not believe that Congress intended the full force of Government to bebrought to bear upon an employer to require him to bargain in thefuture with a Union which we now lack the authority to certify.Therefore, inasmuch as this Union has not complied with Section 9(f), (g), and (h) and is not presently qualified for certification asbargaining representative, our remedial order in this proceeding shallin part be conditioned upon compliance by the Union with that Sec-tion of the amended Act, within 30 days from the date of the orderherein.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Marshall andBruce Company, Nashville, Tennessee, and its officers, agents, suc-cessors, and assigns shall :1.Cease and desist from :(a) Refusing to bargain collectively with Nashville Bindery Work-ersUnion #83, International Brotherhood of Bookbinders, affiliatedwith the American Federation of Labor, if and when said labororganization shall have complied, within 30 days from the date ofthis order, with Section 9 (f), (g), and (h) of the Act as amended '2110In this context, the word "pending" relates to cases in which complaint issued beforeAugust 22, 194720 See the opinionsof the Chairman inMatter of Thompson Products, Inc,70 N. L. R. B.13, 16, and inMatter of Detroit Edison Company,74 N L. R. B 267.iAs to what constitutes compliance in this respect, seeMatter of Not there VirginiaP.i oadcasters, Inc., 75 NL. R. B 11. MARSHALL AND BRUCE COMPANY97as the exclusive bargaining representative of all employees of therespondent's bindery department, excluding printers, janitors, ship-ping room employees, and supervisors; 22(b) In any other manner interfering with the efforts of NashvilleBindery Workers Union #83, International Brotherhood of Book-binders, affiliated with the American Federation of Labor, if andwhen said labor organization shall have complied with the filingrequirements of the Act, as amended. in the manner set forth above,to negotiate for or to represent the employees in the aforesaid bargain-ing unit, as their exclusive bargaining agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request, and upon compliance by the Union with thefiling requirements of the Act, as amended, in the manner set forthabove, bargain collectively with Nashville Bindery Workers Union#83, International Brotherhood of Bookbinders, affiliated with theAmerican Federation of Labor, as the exclusive representative of allits employees in the above described appropriate unit, with respect togrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and if an understanding is reached,embody such understanding in a signed agreenment.(b)Post in conspicuous places throughout its plant at Nashville,Tennessee, copies of the notice attached hereto marked "AppendixA." 23Copies of said notice, to be furnished by the Regional Directorfor the Tenth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receiptthereof and maintainedby it for thirty (30) consecutive days there-after and also for an additional thirty(30) consecutive days in theevent of compliance by the Union with the filing requirements of theAct as amended, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, and again withinten (10) clays from the future date, if any, on which the respondentis officially notified that the Union has met the condition hereinaboveset forth, what steps the respondent has taken to comply herewith.22 See footnote 14,sup) a23 In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inseited,before the words,"A Decision and Order"the words"Decree of theUnited States Circuit Coin t of Appeals Enforcing " '98DECISIONS OF NATIONAL LABOR RELATIONS BOARDDfEiyIBrllsHOUSTON and Mtirinocii, concurring in part and dissentingin part :The case before us is one of many which were pending before theboard for disposition on the effective date of the amendments to theNational Labor Relations Act. In such cases, the Board was con-fronted with a question as to whether the amendments placed an ni-hibition upon the power of the Board to proceed to final action.Weagree unqualifiedly with the majority that nothing in the amendmentsenjoins us from finally disposing of these cases, or from issuing theremedial order which is customary in proceedings involving unlawfulrefusal to bargain.We concur in this portion of our colleagues' de-cision.Consequently, because we are satisfied that the Respondentviolated its obligation to bargain with the Umon, we also join ourcolleagues in their recognition of the necessity for a Board orderhere.It is from this point forward, however, that we differ.Directingattention to Section 9 (f), (g), and (h) of the amenchnents, a majorityof the Board has placed a qualification upon the order which we wouldnormally issue in remedying a violation of the obligation to bargaincollectively.Simply stated, the Respondent is ordered to bargain,but onlyif the union officers within 30 clays from the issuance of theorder, satisfy the requirements of the above-noted sections.A noticeis also required to be posted by the Respondent informing the em-ployees of the sense of the order and its conditional character.Wethink the limitation imposed by the majority upon the order in tinscase is neither demanded by the cited subsections themselves, norwarranted by any broad consideration of policy to be found in theamendments as a whole.Quite the contrary.Decisive support forthe issuance of our customary order exists in the explicit languageof the subsections and of Section 10 (c) ; and a complete appreciationof the basic purposes of the Act, as amended, importunes us to abstainfrom conditioning our order.Clearer and less ambiguous language hardly can be found in anyCongressional enactment in a technical field than that used in Section9 (f), (g), and (h) to list those procedures which we must withholdfrom labor organizations failing to comply with its requirements.Absent compliance by the affected labor organization, the Board isforbidden to take the following procedural steps : (1) We may not in-vestigate a question concerning the representation of employees raisedby the labor organization, or certify that organization as the statutorybargaining representative of employees; 24 (2) we may not "enter-34 Subsection 9 (g), alone mentions a proscription against certification. but we do notdispute the majority-'s assumption that Subsections 9 (t) and (h) also contemplate thata non-complying labor organization which has raised the question concerning the rehresen- MARSHALL AND BRUCE COMPANY99tans" the labor organization's petition, under Section 9 (e) (1), foran election to determine whether a majority of employees in the bar-gaining unit desire a contract containing union security provisions;and, finally, (3) "no complaint shall be issued pursuant to a charge"filed by the noncomplying labor organization.The absence of anymention of Board orders in pending complaint cases is not only arecognition by the legislature that the Board retains power to snakesuch orders in cases in which complaints were issued before the effec-tive date of the amendments, butit is also a clear indication that theCongress intended no restraint upon the full exercise of our powerto remedy existing violations.It must be remembered, in this, con-nection, that Section 10 (c) of the Act, now as always,commandstheBoard in a complaint case, if it finds that the respondent has engagedin the unfair labor practice with which it is charged, to "issue and causeto be served on such person an order requiring such person to ceaseand desist from such unfair labor practice, and to take such affirmativeaction . . . as will effectuate the policies of this Act." 2'With respectto the cease and desist requirement, in any case where the Board findsthat the Respondent has violated the Act, it would seem that the Boardhas no such discretion as the majority assumes in this case .21Certainlyhad Congress, aware of the large number of cases pending before theBoard on the effective date of the amendments, desired either tomodify our plain duty to issue cease and desist orders or to inhibit ourCation of employees, shall not be certified as the representative of such employees underSection 9 (a)The entire sentence read as followsIf upon the preponderance of the testimony taken the Board shall be of theopinion that any person named in the complaint has engaged in or is engagingin any such unfair labor practice, then the Board shall state its findings of fact andshall issue and cause to be served on such person an order requiring such person tocease and desist from such unfair labor practice, and to take such affirmative actionincluding reinstatement of employees with or without back pay, as will effectuatethe policies of this ActThis language was unchanged by the recent amendments, although Section 10 (c) wasotlierii ice amended bJ the addition of provisos limiting the affirmative relief which maybe afforded in certain situations not here involved20We realize that to compel discontinuance of the respondent's "refusal" to bargainis to compel "affirmative action," namely, bargainingIn other words, in cases like thisone where the unfair labor practice is a refusal to bargain, the cease and desist order is,necessanly, in the nature of a mandatory injunction calling for affirmative actionBut,in view of the express command contained in Section 10(c), supra,it does not follow thatthe Board has either the discretion to determine that an order "requiring such personto cease and desist from such unfair labor practice" would not achieve the purposes of theAct, or the power to withhold or condition such order on that groundIn our view, thesecond clause of the above quoted statutory language merely authorizes whatever affirmativerelief the Board in its discretion deems necessaryin addition tothe mandatory cease anddesist orderOf course, for the reasons stated elsewhere in this opinion, we believe, contrary to themajority that in this case the customary order requiring the respondent,in haec verba,tobargain collectively with the charging union, would best "effectuate the policies of thisAct 'We therefore perceive no conflict between the mandate to issue a cease and desistorder, and the injunction laid upon the Board to "effectuate the policies of this Act" indevising an affirmative remedy. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscretion in granting affirmative relief under Section 10 (c), it wouldhave been as precise in sostatingas it wasin listingthe proscribedprocedures enumerated in the subsections.Consequently,we are con-vinced that the language of subsection(9) (f), (g), and(h) does notcontemplatethatwe abandon in this case the issuance of our customaryorder.Despite the precision of the language in the subsections,and despiteits agreement that we havepower to issue an affirmative and unqualifiedorder, the majority considers that such an order is tantamount to Itcertification,and that because certification of noncomplying labororganizations is prohibited,we must not issue our customary bargain-ing order.It is quite apparent,however, that the alleged analogy toa certification is founded neither in fact, tradition, nor in law.When,pursuant to Section 9, the Board certifies a labor organization, itthereby declares to the parties in interest that the statutory require-ments which are conditions precedent to exclusive representation havebeen met and,consequently, the labor organization involved is thestatutory representative of the employees in the appropriate unit.Certification is normally the last step takenby theBoard under itsduty to ascertain collectivebargainingrepresentatives.A bargainingorder, on the other hand,follows an improperdisregard by an em-ployer of the status of the labor organization so established.A bar-gaining order does not newly certify a labor organization.It is in itsmost essential sensea commandto an employer to cure by affirmativeaction his derogation of the publicrightcreated by the certificate.It is judicially enforceable and may provide the basis of a contemptdecree.As a result,whatever mandate the subsectionsplace upon theBoard to withhold certification from non-complyinglabor organiza-tions,it appears most inappropriatethat thealleged analogy shouldprovide a basis for justifying the refusal to issue our customary bar-gaining order.We think the majority's desire to speed effectuation of the objectivesof Section 9 (f), (g), and(h) at the expense of existing rights mis-conceives the plain purpose of Congress in these provisions.ThatSection sets out a technique by which the legislature hoped to achievefull disclosure of financial and other data respecting the organizationalstructure of labor unions and to force Communists in the AmericanLabor movement to subject themselves to the risk of elimination byrank and file unionists anxious to have the full protection of the newlegislation.Grantingthese desiderata to be major purposes of thelegislation,the statutory method selected and the unambiguous lan-guage employed by Congress to realize them points,conclusively inour view, to an intentonly to beginachieving them, by the device oferecting certain procedural barriers,just so soon as unions, in normal MARSHALL AND BRUCE COMPANY101course, find it necessary to bringnewcases to the Board in order toobtain recognition for collective bargaining purposes or to secure re-dress against unfair labor practices.We have already adverted to thesignificant fact that the cited subsections, specific and detailed as theyare, contain no reference to orders in pending unfair labor practicecases where, as here, the complaints were long since ]awfully issued.In addition, the language of the subsections is, clearly, designed toaffectfutureprocedural rights, not substantive rights already vestedbefore the new legislation became effective. Section 9 (f), for example,expressly provides that the requirements enumerated there must havebeen met "prior" to or "contemporaneously" with the issuance of thecomplaint.Clearly with respect to complaints issued in 1946, as is thefact in this case, such language would be meaningless because suchrequirements as are called for by Section 9 (f) did not exist in 1946and, consequently, this language must have a prospective meaning ifit is to mean anything. It is, moreover, signally important that ineach of the three subsections Congress employed the future tense; 9(f) and (h) provide that "no complaint shall be issued" and 9 (g)provides "no complaint shall issue." It must follow front these con-siderations that Congress intended us to apply to pending cases thosetraditional concepts both of decision and remedy employed prior tothe enactment of the amendments, despite the prescriptions containedin 9 (f), (g), and (h).Our conviction in the above respect is fortified when the whole pur-pose of the new amendments is taken into account.When that is done,it becomes increasingly apparent that the conditional order of themajority conflicts with basic purposes of the Act, as amended.Noone will dispute the conclusion that Congress in the new legislation de-sired to preserve and to strengthen the institution of collective bar-gaining.Its concern in this regard is not only clearly disclosed in thestatement of policy in the new legislation, but finds specific applicationin provisions designed to minimize the impact of new substantive con-cepts upon rights and obligations which came into existence prior tothe new legislation.Section 102 provides in substance that parties tocontracts containing presently outlawed security provisions may never-theless retain such rights under those agreements for a specific term.Correlative obligations under such agreements are also preserved. In-deed, permission was granted to make or renew such agreements fora specific term if execution or renewal occurred prior to the effectivedate of the amenchnents. In similar character, are the provisions ofSection 103.27They are designed to preserve for a definite period of24 Section 10-i provides as follows"No provisions of this title shall affect any certification of iepiesentatives or anydetermination as to the appropriate collective-bargaining unit, which was made under766972-48-vol 75-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime the vitality of certificates, and contracts made pursuant to them,against any attack, whether made possible by other provisions in theamendments or not.We take these sections to be clear illustrationsof a legislative intent to smooth out conflicts considered inevitable inthe transition from old to new statutory schemes.We are impressedthat the means chosen was to keepaliveexisting rights and obligationsdespite other provisions in the amendments,application of which-night defeat this purpose.We must view Section 9 (f), (g), and (h)as such another provision in the amendlneiits, which, if we give it theapplication our colleagues have decided it is entitled to, will operateto defeat the broad congressional purpose to leave intact existing col-lective bargaining rights and obligations.We are motivated finally in our disagreement with the issuance ofthe conditional order by a realization that its effect is to relieve thisemployer of the consequences of conduct no less a violation today thanin 1945, and at the same time to nullify a right for which the publicinterest demands vindication today no less than when the right wasinfringed.APPENDIX ANOTICE ToALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employeesWE WiLL NOT refuse to bargain collectively with Nashville Bind-cryWorkers Union #83, International Brotherhood of Book-binders, AFL, as the exclusive representative of all employees inthe Bindery Department, excluding printers, janitors, shippingroom employees, and supervisory employees; provided said labororganization complies, within thirty (30) days from the date ofthe aforesaid order of the Board, with Section 9 (f), (g) and (h)of the National Labor Relations Act, as amended.WE WILL NOT in any other manner interfere with the efforts ofNashville Bindery Workers Union #83, International Brother-hood of Bookbinders, AFL, to negotiate for or represent em-ployees of the aforesaid bargaining unit, as their exclusive bar-gaining agent; provided said labor organization complies, withinthirty (30) days from the date of the aforesaid order of the Board,with Section 9 (f), (g), and (h) of the National Labor RelationsAct, as amended.Section 9 of the National Labor Relations Act prior to the effective date of this title untilone veal after the date of such certification or if, in respect of any such certification, acollective-bargauung contract was entered into prior to the effective date of this title,until the end of the contract period or until one yeas after such (late, whichever first occurs." MARSHALL AND BRUCE COMPANY103WE Wn.L BARGAIN collectively upon request with NashvilleBindery `Yorkers Union #83, International Brotherhood ofBookbinders, AFL, as the exclusive bargaining representative ofall employees in the unit described herein with respect to labor chs-pates, grievances, wages, rates of pay, hours of employment, orother terms or conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement;provided said labor organization complies, within thirty (30)clays front the date of the aforesaid Order of the Board, withSection 9 (f), (g), and (h) of the National Labor Relations Act,as amended. The bargaining unit is:All employees of the respondent in its bindery departnnent, em-ployed at its Nashville, Tennessee, plant, excluding printers, jani-tors, shipping room employees, and supervisory employees.All our employees are free to become or remain members of theabove-named union or any other labor organization.MA1 SIIALLANDBRUCECOMPANY,By ------------------- ------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof, andmust not be altered,defaced,or covered by any other material.INTERMEDIATE REPORTCl,/tol d L Hat d y,Esq, for the Board.Iiin,rstead,Wullci, Davis & Landsoa,byWilliam Wullci, Esq,of Nashville,Tenu , tor the respondentIlteasr'sW P Barber,of Atlanta, Ga, andL E Goodrich,of Nashville, Tenn.,for the UnionSTATEMENT OF THE CASEUpon a charge duly filed by Nashville Bindery Workers Union #83, Interna-tional Brotherhood of Bookbinders, affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board, herein calledthe Board, by its Regional Director for the Tenth Region (Atlanta, Georgia),issued its complaint dated October 28, 1948, against Marshall and Bruce Comp.umNashville, Tennessee, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices within the meaningof Section 8 (1) and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat 449, herein called the ActCopies of the complaint, charge,and notice of hearing were duly served upon the respondent and the UnionConcerning unfair labor practices, the complaint alleged in substance that therespondent on or about May 5, 1945, and at all times thereafter, refused to bargaincollectively with the Union as the exclusive representative of the employees in'The original pleadings did not show the affiliation with the AFLThe complaint wasamended at the healing to indicate that the local union was affiliated with the Amea icanFederation of Labor, through itsown affiliationwith the International Brotherhood ofBookbinders. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDan appropriate unit.On November 5. 1946, the respondent filed an answer inwhich it admitted the jurisdictional allegations of the complaint but denied thecommission of the alleged unfair labor practices.Pursuant to notice, a hearing was held at Nashville, Tennessee, on November25, 1946, before Victor Hirshfield, the undersigned Trial Examiner, duly designatedby the Chief Trial Examiner.The Board and the respondent were representedby counsel, and the Union by two representatives, and all parties participated inthe hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded all parties.At the conclusion of the hearing, the Board's motion to conform the pleadingsto the proof was grantedAn infoi mal discussion of the issues presented bycounsel for both the Board and the respondent, was followed by the fixing of adate prior to which briefs and/or proposed findings of fact and conclusions oflaw were to be filed.The respondent has submitted both a brief and proposedfindings of fact and conclusions of law, which have been considered by theundersigned.The Board and the Union submitted neither briefs nor proposedfindings of fact and conclusions of law.Upon the entire record in the case and from his observation of the wilnesces,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Marshall and Bruce Company, a Tennessee coipoiation, hasits principal place of business and its plant at Nashville. Tennessee where itis engaged in the manufacture, sale, and distribution of printing and litho,raph-ing, blank books. and related products. In its business, the respondent usedpaper, ink, and chemicals, amounting in value to more than $100,000 per annum.during the years 1944, 1945, and 1940, over 50 percent of which mates i ils weretransported and delivered in interstate commerce from outside the State ofTennessee; during the same years, sales of the respondent's products. over 10percent of which were sold outside of the State of Tennessee, amounted to morethan $100,000 per annum.The respondent admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDNashville Bindery WVoikers Union #83, Inteinational Biotheihood of Book-binders, affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that all employees of the respondent's bindery depart-ment, including foreman and forelady, exclusive of printers, janitors, and shippingroom employees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the ActThe respondent inits answer admitted the appropriateness of this unit, and no fuither proof wasadduced in support of this allegation at the hearing MARSHALL AND BRUCE COMPANY105The undersigned finds that the above-described unit at all times material hereinconstituted and now constitutes a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2.The sequence of eventsOn or about June 12, 1944, the Union filed an Amended Petition for Certificationof Representatives with the Board.On June 14, 1944, the respondent signed anagreement for a consent election.The election was held on June 27, 1944, andthe Tally of Ballots indicated that of a total of 40 eligible voters, 22 voted for,and 18 against, the Union 2Walter F. Barber, an International Representative of the Union, was presentat the election and immediately after the result was announced, he telephonedE Al. Allen, Jr., then president of the respondent.'Allen, in reply to Barber'srequest for an immediate conference to begin the negotiating of a contract, statedthat he would have to talk to his attorney, and asked Barber to call him on thefollowing morning.Barber telephoned Allen at the appointed time, and was told that the latter'sattorney, George Armistead, Jr, had suggested that he await the official certifi-cation of the Union by the Board. On July 5, 1945, the Board issued its'*ConsentDetermination of Representatives."Barber made several attemptsbetween that date and September 15, 1944, to meet with Allen, but was unsuc-cessful mainly because the parties were unable to agree upon a date satisfactoryto Allen.However, on September 15, 1944, Barber and L. E Goodrich, president of thelocal union, met with Allen and his attorney, Armistead, in the latter's officeThe Union submitted a proposed contract to the respondent which was not dis-cussed in detail because Allen said he did not have time to do so since he wasleaving Nashville the following morning for a vacation, after which he plannedto go to the East and to South Alabama onbusinessmatters.Barber said that"a couple of months" had passed without any negotiations and with no meetingsof any kind, and that the delay had been caused by Allen'sbusinessproblems,and that he thought that "something should be done about getting together on acontract."Allen replied: "Well, we do not question your repiesentation."Barber said that "the question is whether you will or not "To Allen's question"What more do you want than my word that we don't question your representa-tion'?'Barber said that lie "wanted something in black and white."Armistead then prepared the following letter upon his firm's stationery:SEPTEMBER 15, 1944.INTERNATIONAL BroTnEalloon OF BOOKBINDERS,Attention:AID. TV. F. Bat ber, Atlanta,Geoipea.GENTLEMEN : In conference today between Mr. W. F. Barber and Mr.Ernest Allen, Mr. Barber representing the International Brotherhood ofBookbinders, Local No. 83, and AIr. Allen representing Marshall & BruceCompany, it was agreed that no question will be made by Marshall & BruceCompany as to the certification by the NLRB and that you are the bargainingagent for the employees of Marshall & Bruce Company in the binderydepartment.Yours very truly,GHA : hws.GEORGE H.ARMISTEAD, Jr.2Matter of Marshall&Bruce Company,75 N. L.R. B. 901Allen died in November 1945. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 12, 1944, the parties niet againPresent at this conference wereBaibei, Goodrich, Allen, and G Allen Rather, then supeirntendent of therespondent's plant'The subject of discussion was the contract which theUnion had submitted in September. Some agreement was reached on certainportions of the contract, but when the parties separated that day, a completecontract had not been worked outBarber suggested to Allen that then meet onthe following day to finish negotiations, but Allen refused. stating that lie hadcertain business commitments w'iiich made it impossible for him to set a definitedate for the next meetingHe suggested that Barber call him from time to time"to see when he could get time enough to sit down with" the Union and "finislrnegotiations " "The parties did not meet again until May 3, 1945Both Barber and Goodrich.made many unsuccessful attempts to arrange conferences with Allen in theinterimPresent on May 3, 1045, were Allen and Rather for the respondent, andGoodrich, Binber, Secretary Johnson of the local union, and Fred Doty, an em-ployee of the respondent, for the UnionAt this conference, the respondent offered a counterproposal to the Union'sproposal foi a contract which had been submitted and discussed at the Septemberand October meetings during 1944Allen offered the counterproposal with thestatement :Here is a counterproposal to show we are negotiating in rood faith, but I'lltell you right now, 1 ani not guaranteeing that I will sign even that, withoutsome negotiations "The Union was not impressed with the merits of the counterproposal, analBarber told Allen. "This is not the contract is we have agreed up till this pointYou are presenting a counterproposal to us when we have aalread v gone throughour proposal to you and made these corrections, and the counterproposal youare presenting is not what we have agreed on prior to now "After presenting the counterproposal and arguing its merits, Allen said that hehad a meeting of his salesmen scheduled and could not continue with the con-ference.Barber said that be "had come foi the purpose of winding up thiscontract" and that be could spend enough time there "to -, ind it up" but Allenrefused to continue and said that he could not make a definite date for the nextconference within the next few days or weeksBarber said that lie "would beback" in Nashville "around the fin st or tenth of June" and asked Allen whetherthey could get together at that timeAllen said that lie "would consider it andlet" Baiber "know."After the conference broke up, the Union representatives returned to Barber'shotel room where they studied the provisions of the counterproposalOn thefollowing day Barber prepared a letter addressed to Allen, in which he discussedthe respondent's counterproposals and concluded the letter with the followingparagraphsIt is my opinion that the changes suggested here will serve your purposeand will also serve the purpose of the Union and by making these minor°Rather succeeded Allen after the litter's death in November 1945, as president andrhanmaur of the respondent's Bo,ud of DirectorsHe occupied these offices at the timeof the hearingaThe proceeding is based on the credited testnnony of Basher and Goodr ich, as well isexhibits the validity of which were not questionedThe respondent's version of theseevents,winch differs in important respects from that of the Board, will he discussedhereinafter."Bused on the testimony of Rather Rho is credited in this instance MARSHALL AND BRUCE COMPANY107changes will nearer meet a happy medium and a more satisfactory adjusted(sic) for all parties conceivedAt your earliest convenience please give me your reaction to these proposedchanges and the approximate date that you will be able to meet with me todiscuss these changesAs I stated yesterday, I don't expect to be back urthe South until about the first of JuneThe letterwas mailed the same day and there is no question that it was ic-ceived by the respondentAlthough Ba i her telephoned Allen several times be-tween May 4 and May 15,1945, and again on or about June 10, 1945, he wasunsuccessful in obtaining, another conferenceNeither Goodrich nor Barberheard anything else from the respondent with respect to negotiations on thecontract.After Barber failed to a irange a conference with Allen oil or about June 10,1945,he found it impossible to return to Nashville.As a result he asked RobertA.Haskins, vice president of the International Union, to get in touch withAllenAccompanied by Goodrich,Haskins called upon Allen,without pre-viously waking an appointment,on July 23 or 24.1945Allen seemed surprisedto see the Union representative and talked to them briefly,asking them to meetwith Armistead and himself on the following day.At the conference thus arranged,Armistead told Haskins and Goodrich thatthe Union no longer represented the employees,that the certification had runout since more than a year had elapsed since the date of the election,and thatif the respondent was to bargain with the Union,itwould have to have newproof that the Union represented the employeesThe Union called in the United States Conciliation Service and CommissionerPeek of that agency attempted to settle the dispute early in September 1945.Peek was unable to establish an undeistanding between the parties, and thenet result of his work was tohavethe parties write letters to the RegionalDirector of the Tenth Region,each setting forth his side of the controveisy.The respondent's attorney At mistead' wrote the lettei to the Regional Dnectorset forth belowSEP i'E1ti3ER 6, 1945DEAR SL{ On yesterday, Mr Peek, United Conciliator, was in to con-fer with me and Mr Ernest Allen, Jr , president of Marshall & Bruce Com-pany.Mr Peek was accomp.inied by Mr L E Goodrich, repiesenting theinternational Brotherhood of Bookbinders, Local No 831 explained to Mr. Peek our position in this matterYou issued your direc-tive on June 27, 1944, certifying that the Union had been selected as thebargaining agentOn September 15, 1944, Mr W F Barber, representingthe brotherhood, conferred with vie and Mr Allen relative to a contract.The conference lasted for some time and no agreement was reached.Mr Barber told us that lie could not return for a week or two, I believethat was the time, and asked me to give him a letter to the effect thatour client would not, during the interim, question the certification by theBoard I gave him such a letter.About October 11th or 12th, 1 presented to Mr Barber the contract Ihad drafted.We heard nothing from him until Tuesday, May 1, 1945Atthat time he expected to be in Nashville about the first of June, and Mr.Allen postponed a trip, awaiting illr. Barber's arrival.'Armistead did not appear at the hearingThere was no showing made that he wasunavailableThe iespondent was represented by Armistead's law partner,Walter. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe heardnothing further until about two weeksago,Mr Goodrich andthe Internationalvice piesidentof the Union came to see usAt that timeI told them I seriouslydoubtedif the directive was still in effect.They (lidnot agree with my position.Mr. Peek suggested that 1 write you,and accordingly I am doing so, tostate that our client takes the position that the directive of June 27, 1944,is no longerin effect,and suggests another election.Several members ofthe Union came to Mr.Allen and informed him that they were no longermembers.This occurred months ago.Naturally if the Uniondoesnot representa majorityof the employees,Marshall&Brucedoesnot feel obligated to bargainwiththe Union. If, onthe contrary,it develops that theUnion doesiepresent a majority of theemployees,then we can begin negotiations.The Union's letter to the Regional Director was signed by Goodrich. It setforth the Union's version of thefacts,noted the reasons for the respondent'sobjections to bargaining with it, and concluded with the statement that it was"the Union's contention that it still represented the employees "It is the Board's contention that the refusal tobargain occurredon or aboutMay 5, 1945,the dayon which the respondentreceivedthe Union's letter withrespect to the counterproposal,and has continued since that timeB.Respondent's contentions1.IntroductionRespondent's contentions as to the alleged i efusal to ban gam desci ibed above,may be divided into two parts. In the first place the respondent contends that theUnion was guilty of ]aches in that it was responsible for the series of delaysin the negotiations. In the second place, the respondent contends that sinceseveral union members who presumably voted for the Union in the election hadresigned from the Union, the majority of the Union was reduced to a point wherea new question concerning representation had come about, and that it wastherefore the duty of the Union to furnish new proof of its majority status,before the respondent was obligated to bargain with it.2.The delays in negotiationsThe respondent alleges that there are two instances of delay in proceedingwith negotiations for which the Union was responsibleThese instances relate(1) to the date at which the respondent's counterproposal was offered to theUnion,and (2)to the events which occurred subsequenttoMay 5, 1945.As to the first instance,the Union asserts that it presented a contract to therespondent in September 1944,that further negotiations on this contract occurredin October 1944,and that itwas unable to secure another conference with theiespondent untilMay 3, 1945,at which time the respondent presented it with thecounterproposal.The respondent asserts that the Union presented its proposedcontract in September1944,that it presented its counterproposal to the Unionin October 1944, and that itheardnothing from the Union until May 1945. Thusthe question as to when the counterproposal was presented is of importance indetermining the question as to which of the parties was responsible for the delay.Allen, Rather,Barber, Goodrich,and possibly Armistead"were present duringthe October conference.Barber testified first and Goodrich did not hear his'As noted above Armistead (lid not testify.None of the witnesses identified him asbeing piesent at the October meetingNevertheless the undersigned notes the language MARSHALL AND BRUCE COMPANY109testimony because the undersigned granted a motion by the respondent to separ-ate the witnessesBarber testified that the October conference was devoted toa further discussion of the Union's proposed contract ; that the counterproposalwas offered at the May 3, 1945, conference; and that he had made many un-successful efforts to arrange a conference between the Union and the respondentbetween October and May. On cross-examination he was shown the counterpro-posal which was dated "this - clay of October, 1944."His testimony on thispoint follows :Q. (By Mr. WALLER.) I show you my copy [of the counterproposal.]The date in the preamble of the proposed agreement is, the "day ofOctober, 1944, is it not?"A. (BARBER). That is true.Q You say that wasn't given to you until May, 1945?A. That is correct. I might state here for clarification on that.We wereinsistent on retroactive pay to the election dateAnd Mr Allen wouldnot agree to that. So, when lie come back with that counterproposal to itsinMay of the following year, he said, "We will go back part of the way,"and lie dated it as of October.Q.When was that conversation that you are now relating?When did thattake place?A.We insisted at the first meeting with Mr Allen and Mr. Rather, aretroactive date to June 27, 1944, the day we won the election.Q Yes, sirA. And Mr. Allen in his proposal to us in May the following year proposedit back to OctoberQ Do you mean the first you ever heard of this proposal that it be retro-active to October, was in the meeting of May 3, 1945'?A. That is correct.Q You had not previously agreed on that"A October? No, sir.Q. As the retroactive date?A. No, sirWe were insisting on the June date, and he agreed to co backpart of the way in retroactivityGoodrich testified similarly that the Union did not receive the counterpro-posal from the respondent until the May 1945 conference. Rather, who was theonly witness for the respondent, testified as follows :Q (By Mr. WALLER ) Mr. Rather, were you present at the meeting betweenthe Company and the Union in September, 1944, or thereabouts, when theUnion proposed a contract?A. Yes, sir.Q After that date chic] the company's attorney, Mr. Armistead, at therequest of you and Mr. Allen prepare this counterproposal which has beenfiled as Board's Exhibit No 4?A. Yes, sir.Q.Were you present when that counterproposal was given representativesof the Union?of his letter of September 15, 1945, to the Regional Director,in which he states, "AboutOctober 11 or 12 I presented to Mr. Baiber the contract I had drafted "The undersignedwas not able to make a positive finding on such testimony 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDA Yes, sir.Q Will you state approximately when that took place and where it tookplace,and who was present?A. It took place in my private office, with Mr Allen,Mr. Goodrich andMr Barber present. It was in OctoberQ Of what year'?A 1945.Q Do you mean it was in the same year that the Union offered its proposal?A. Yes, within maybe thirty days, or something like that.Q That was 1944'+A 1944,yes sir, 194AQ. Then was that counterproposal discussed at the meeting which washeld in May,1945, the one that had been given DIr Barber and DIr.Goodrichin October, 1944?A I don't remember I don't believe it was.'On cross-examination the witness testified as followsQ (By Mr.HARDY)Ihand you what has been ieceived as Board'sExhibit 4..which has been identified as counterproposal of the Respond-ent.Is that the counterproposal or copy of it?A. Yes, sirQ Submitted to the Union on October 12, 1944?A October,yes sir.I don't know whether it was the twelfth or not.Q Whatdid yousay about the Union's proposal?What was said?A We told them that we-as well as I remember-that this was ourcounterproposal in negotiating the contract.Q Did you make any marks on any of those contracts?A Yes, sir,we made some marks on his contract.Q What did you do with yours?A With what?Q What happened to the counterproposal?A Never did hear anything about itQ During this October 12 meeting what happened to it?A It wasn't even mentioned.Q Trial Exaniinei HIRSHMELD.You mean the counterproposal wasn'tmentioned?A Our counterproposal wasn't even mentioned or discussed.Q Trial Examiner ILRSariELD. In the October 12 meeting?A That is right.Q. (By Mr HARDY ) The only contract discussed in the October 12 meet-ing was the Union's contract?A Yes, siiFrom Bather's testimony it would seem that the counterproposal wasnotmentioned or discussed at the October sneetmtq,that the only contract discussedat that time was the Union's contract; and that he "didn't believe" that thecounterproposal was discussed at the May 1945, meeting.The undersigned findsit impossible to credit such confused and vague testimony, while on the other handhe found the testimony of Goodrich and Barber to be straighforward and credi-ble.Barber's version of the reason for the October dating of the counterproposalwas clear and lucid and was not rebutted or weakened in any way.The above was on direct exauunationThe leading nature of the questions is noted MARSHALL AND BRUCE COMPANY111The undersigned finds that the counterproposal was given to the Union inNay 1945, and not in October 1944, as contended by the respondent 10The second instance in which the respondent alleges that the Union causedthe delays referred to above relate to the period between May 3, 1945, and June27. 1945The respondent claims that it was understood between the partiesthat Barber would return to Nashville oil June 1, 1945, that as a result Allenpostponed a vacation to meet with hint, and that Bat ber canceled the .appointment.In support of this contention, Rather testified as follows :Q (By Jlr WALLER ) . . had Mr Barber indicated at time when liewould be back in Nashville?A. (RATHER ) i\Ir Barbee indicated, he wrote he would be back in June."Q.Did lie say what pill t of June?A I don't i ecall w Nether lie did or notQ.Were you present at any time when Jar Allen after that talked to Jlr.Barber on the telephone"A Yes, sirQ State about when that was and what the circuinstances-wereA It was along in June, and Mr Allen-there was it long distance callI rom the East. I believe, as well as I remember, it was Washington; anditwas a long distance call for J[r Allen, and lie always took his long distancecalls in my private office, because it was so noisy around his deskHe talkeda pretty good little while. and when lie got through he said it was Jar. Barber;.said lie was tied up and couldn't get to Nashville right now.Q In the meantime, had Mr Allen had a vacation planned?A.He had a vacation planned, and lie was not able to take his vacation.Jlr.Barber didn't give hint any definite time at that time when lie wouldbe thereBarber denied that he had telephoned Allen to postpone it confeienceTherespondent in its brief argues in support of this point that at the September1945 conference with Conciliator Peek, Allen told Peek he had heard nothing fromBarber ,nice the ]aster's letter written in May.The brief then continues: "Bar-heiwab presented and did not deny it (Ti p 50) " Reference to the cited pageof the transcript fails to ieveal that Baibei was piesent at this conference.Onthe eontiary, the testimony of all witnesses deahmg with this point clearly showsthatBarber was not piesent at the confeience with Peek, and this he did notbrae the opportunity to deny Allen's statementEven if the statement that"Allen told Peek he had heard nothing fro n Barber since his letter written inJlay. 1045" is accepted, it would tend to refute rathei than support Rather's tes-tnnonv that he was piesent when Bather telephoned Allen from Washington inJune with respect to postponing negotiationsThe undersigned does not credit Rather in this testimony and finds that Barbernude several efforts to meet with the respondent between May 4, 1945, and May 15,1945, and on or about June 10, 1945, and that these efforts were unsuccessful be-cause lie could not obtain Allen's consent to a meetingIt is clear, and the undersigned finds, that the delays in negotiations were causedby the respondent and not by the Union, and that while the Union reps esentatives"'A ioi t from the testiinmiy, the manner of the witnesses, and their genera credibility,the undeisigned has also consideied the letter written to the respondent by B,nber on May4, 1945Obviously if the couuteipioposal had been ofteied to the Union in October, therewould be no point to a lettci which deals with the counterproposal as a new offer.11 -lpparentl3 iefeirnig to the Union's letter dated May 4, 1945 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade every effort to arrange conferences and negotiate a contract. the respondentcontinuously offered excuses and delayed matters 123.The resignations from the UnionRather testified, and he is credited in this instance, that a wage increase hadbeen granted to the entire plant during the year ending June 27. 1945.His testi-mony follows :Q. (By Mr. H.sIiuY ) During this same year of certification, June 2"i, 1944to June 26, 1945, did any of these employees receive a raise1A. (RATHER). I am pretty sure they did.Q.Was there a general raise given to all employees"A. General raise to all employees?Q.Was it about $2 a week'?A.Maybe something like that.Q. Trial Examiner HIRSHI'IELD.When was this?A. The WITNESS He said during that period-year's period; wasn't thatwhat you said?Mr. HARDY Yes, SirJune27, 1944 to June 27, 1945.Trial Examiner HIRSdHF+IELnWould you happen to know what day oraround what month that was?The WITNESS. I couldn't say that.Q. (By Mr. HARDY.) But you recall there was a general increase?A. Yes, sir.Q Blanket increase to everybody, whole plant, including the BinderyDepartment?A. Yes.Q Were any individual rases given to any employees in the BinderyDepartment?A. There may have been for some of the girls that went from helper tojourneywomen, you know.Q. Is that more or less automatic?A. Yes, Sir.Done by the timekeeping department.Not done by manage-ment at all.Q Was the Union consulted about thoseraises?A. No, sir.It is clear from the above that the respondent unilaterally, and withoutconsultation with the Union granted an increase to the employees of the BinderyDepartment during the year endingJune27, 1945.The respondent contends that between July 9 and 17, 1945, three of its em-ployees,W. 11 Judd, Clarence P Luther,'and L H. Midick 13 who were part ofthe bargaining unit, came to Allen and Rather, and told them that they hadwithdrawn Isom the Union14It isthe respondent's contention that these18The respondent objected to the introduction of any testimony relating to eventsoccurring before the alleged refusal to bargain onMay 5, 1945.However,it proceeded tolitigatethe issues at length,and, in fact,bases a large pact of its defense on the counter-proposals which as has been noted above,it alleges was given to the Union in 194413Two of those named were no longer employed by the respondent at the time of thehearing"Rather testified,and he is credited in this instance,thatThey [the employees whoresigned from the Union] said, they told me it didn t look like the Union was going todo anything about the organization,and they wasn't going to be pa.ing dues in somethingtheyweren't doing anything about." MARSHALL AND BRUCE COMPANY113resignations changed the status of the Union as the collective bargaining rep-resentative by reducing the majority of the Union, which, it will be rembeled,had won the election by a vote of 22 to 1S.It is clear, and the undersigned finds, that the resignation of the three em-ployees from the Union was brought about by the unfair labor practices of therespondentA year which had passed with but three collective bargaining con-ferences and (luring which the Union had made many unsuccessful attempts toobtain a collective bargaining agi ecinent from the respondent, had left its mark,as was to be expected, upon the Union membership. As Rather himself testified,these employees who had resigned told him that they were doing so because11it didn't look as it the Union was going to do anything about the organization,and they wasn't -oing to be paying clues in something they weren't doing any-thing about." Such it statement clearly indicates that these employees resignedonly because the Union had not obtained some sort of agreement with therespondent, and the reason for the latter state of affairs was the delaying tacticsof the respondentThe respondent now gives as a season for refusing to enter into a contractwith the Union the results of its own illegal conduct and asks not only that itsconduct be condoned, but that the Union's status as the representative of theemployees be set asideConclusions1.As to the representation by the Union of a majority in the appropriate unitThe undersigned finds that on June 27, 1944, and at all times thereafter, theUnion was, and now is, the drily designated representative of the majority ofthe employees in the aforesaid appropriate unit, and that, by virtue of Section9 (a) of the Act, the Union at all tines was, and now is, the representative ofall the respondent's employees in such unit for the purposes of collective bargain-ing iii respect to rates of pay, wages, hours of employment or other conditionsof employment.2.As to the refusal to bargainThe conferences between the respondent and the Union were to all intents andpurposes a series of tinee meetings, at none of which did the respondent seriouslyget down to the business of reaching a collective bargaining agreement.Thefirst conference in September 1944, at which the Union offered its proposed con-tract,was cut short because Allen was leaving on a vacation on the followingdal . the second conference in October while ostensibly devoted to continuingnegotiations ended with Allen saying that he could not proceed because of otherbusiness commitments, and asking Barber to call him from "time to time." Thethird conference in May 1945, was devoted to a discussion of a counterproposalby the respondent which the Union took seriously, but which the respondentoffered with the statement by Allen that he would not guarantee "signing eventhat without some egotiations "Thereafter, and in spite of the Union's effortsto obtain another conference, there were no further meetings until July 19-15, atwhich time the respondent alleged that the Union had lost its majority status.The entire record presents a picture of the Union seriously trying to bargainwith a respondent which unilaterally grants wage increases to its employees, andwhich delays negotiations for a contract on one pretext or another until morethan a year has passed. It is clear and it is found that the respondent's inten-tion was to avoid its duty to bargain with the Union It is likewise clear thatthe respondent's argument that since the Union had "lost its majority" there was 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDno duty upon it to bargain with the Union, is without merit, since not only dietthe respondent refuse to bargain with the Union while its majority was stillunchallenged, but in addition, the respondent independently ot, and withoutconsulting the Union, raised its employees' wagesThe undersigned finds that the respondent has refused and now refuses tobargain collectively with the exclusive representative of its employees withalthe meaning of Section 8 (1) and (5) of the ActIV THE EFFECT OF THE UNFAUI L_lliOii PRACTICES UPON COU11IERCEThe activities of the respondent set forth in Section III, above, occurring illconnection with the operations of the respondent described in Section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce'sV '1111, REMEDYHaving found thaat the respondent has violated Section S (1) and (5) of theAct, the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action which the undersigned finds necessary to effectuatethe policies of the Act.The undersigned has found that the respondent refused to bargain with theduly certified representative of its employees by unilateialiy granting theseemployees an increase in wages without consulting the Union and by refusingto answer it request to continue negotiations after May 5, 1945, the date onwhich it received a letter from the Union asking it to do soIn order to effectuate the policies of the Act, the undersigned will recommendthat the respondent cease and desist from taking any unilateral action withiespect to rates of pay, wages, hours, and other ter ms and conditions of eniploy-inentwhich are properly the subject of collective bargaining between theUnion and the respondent, and that, upon request of the Union, it bargaincollectively with the Union as the exclusive representative of its employees in,inappropriate unit in respect to rates of pa,, wages, hours, and other teen;and conditions of employmentUpon the basis of the above findings of fact and the entire record in thecase, the undersigned makes the following.CONCLUSIONS of LAW1.Nashville Bindery Workers Union #83, International Brotherhood of Book-binders, affiliated with the American Federation of Labor, is a labor organizationwithin the meaning of Section 2 (5) of the Act2All employees of the respondent's bindery department, including foremanand forelady, exclusive of printers, janitors, and shipping room employees, con-stitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3.Nashville Bindery Workers Union #83, International Brotherhood of Book-binders, affiliated with the American Federation of Labor, was, on June 27,1944, and at all times thereafter has been, the exclusive representative of allthe employees in the appropriate unit for the purpose of collective bargainingwithal the meaning of Section 9 (a) of the Act.13Of the i espondent's proposed findings, the first, second, third, and fourth paragraphsare accepted, and the fifth, sixth, seventh, eighth, and ninth paiagraphs aie rejectedOfthe conclusions both the first and the second paragraphs are rejected MARSHALL AND BRUCE COMPANY1154By refusing to bargain collectively with Nashville Bindery Workers Union#83, International Brotherhood of Bookbinders affiliated with the AmericanFederation of Labor,as the exclusive iepresentative of its employees in an ap-propriate unit,the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (5) of the Act5 drythe actsdescribedin paragraph 4 above, the respondent interfered with,restrained,and coerced,and is mteifering with,restiinning,and coercing, itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, andthereby did engage in and is engaging in unfair labor practices within the mean-ing of Section 8 (1) of the Act.0The afoiesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaningof Section2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the above findings of tact and conclusions of law. the under-signed recommends that Marshall and Bruce Company, Nashville, Tennessee, itsofficers, agents, successors, and assigns shall1Cease and desist front:(a)Refusing to baigam collectively with Nashville Bindery Workers Union#83, International Brotherhood of Bookbinders, affiliated with the AmericanFederation of Labor, as the exclusive representative of all the employees ofrespondent's bindery department, including foremaui and foreladv, exclusiveof printers. janitors and shipping room employees,(b)Taking unilateral action with respect to rates of pay, wages, hours orother conditions of employment, which are the subject of collective bargainingbetween the Union and the respondent;(c) In and other wanner interfering with, restianrng, of coercing its em-ployees iii the exercise of their rights to self-organization, to form, join. orassist labor organizations, to bargain collectively through representatives oftheir own choosing, of to engage in concerted activities for the purpose of col-lective bargaining, or other mutual aid or protection as guaranteed in Section 7of the National Labor Relations Act2Take the following affil native action which the under signed finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Nashville Bindery Workers Union#83, International Brotherhood of Bookbinders, affiliated with the AmericanFederation of Labor, as the exclusive representative of all the employees ofrespondent's bindery department, including foieuian aid Iorelidy, exclusive ofprinters, janitors and shipping room employees,(b)Post in conspicuous places throughout its plant at Nashville, Tennessee,copies of the notice attached hereto marked "Appendix A " Copies of said notice,to be furnished by the Regional Di ector foi the Tenth Region, after being signedby the respondent's representative, shall be posted immediately by the respondentupon receipt thereot and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to employees arecustomai ily postedReasonable steps shall be taken b^ the respondent to insurethat said notices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the (hate of the receipt of this Intermediate Report what stepsrespondent has taken to comply therewithIt is further recommended that unless on or before ten (10) days fi om the (lateof the receipt of this Intermediate Report, respondent notify said Regional 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Boai d issue an order requiring the respondent to takethe action afoiesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Boaud, Series 4, effective September 11, 1946, any party orcounsel for the Boald may, within fifteen (15) clays from the (late of service ofthe order transfering the case to the Boid, pursuant to Section 20338 of saidRules and Regulations, file with the Board, Rocliambeau Building, Washington25, D C, an original and four copies of a statement in writing setting loi th suchexceptions to the Intennednite Report or to any other pact of the record orproceeding (including iulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof, and anyparty or counsel for the Board may, within the same period, tile an original andtour copies of a brief in support of the Intermediate ReportImmediately uponthe filing of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Reiionat DirectoiProof of service onother parties of all papers filed with the Board shall be promptly made as re-quired by Section 203 65.As further provided in said Section 203 39, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofservice of the order transfering the case to the Board.ViuroiiHIRSCHFIELD,Trial Exani.iner.Dated January 29, 1947.APPENDIXANOTICE To ALL E_IIPLOXEESPursuant to the recommendation of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees thatWE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their i ight to self-oi g,uitzatwn, to form labororganizations, to join or assist Nashville Bnldei y Woi'kei s Union #83,International Brotherhood of Bookbinders, AFLWE WILL NOT take unilateral action with respect to tat es of pay, wages,hours or other conditions of employment which are the subject of collectivebargaining with the above-named UnionWE WILL, BARGAIN COLLECTIVELY upon request with the above-named Unionas the exclusive representative of all employees in the bargaining unitdescribed herein, with respect to rates of pay, hours or employment, or otherconditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.The baigaining unit is:All employees of the company's bindery department, employed at its Nashville,Tennessee, plant, including foreman and foreladv. exclusively of printers, janitors,shipping room employees, and all other employees of the Company not employedin the bindery department.MARSIIAT.L AND BRUCE COMPANY,By -----------------(Representative)(Title)Dated ------------------------